DETAILED ACTION
Pending Claims
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 105778376 A).
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 105778376 A) and Al-Harthi et al. (US 2017/0103826 A1).  See MPEP 2131.01 regarding multiple reference rejections under 35 U.S.C. 102.
Regarding claims 1-20, Liu et al. disclose: (1) a nanosubstance-containing composition (Example 2 in paragraphs 0052-0057; Example 3 in paragraphs 0058-0063; Example 4 in paragraphs 0064-0069) comprising:
(a) at least one component selected from the group consisting of a thermoplastic resin, a thermosetting resin, and a rubber (“DAP resin” in Examples 2-4; see also paragraphs 0004-0007);
(b) a compound having a reactive functional group (“diallyl phthalate monomer” in Examples 2-4; see also paragraph 0026); and
(c) a nanosubstance (“graphene” in Examples 2-4; see also paragraph 0027);
(2) wherein the compound having a reactive functional group is a compound having at least one or more reactive functional groups selected from the group consisting of a vinyl group, an allyl group, an epoxy group, a hydroxyl group, a carboxyl group, a (meth)acryloyl group, an isocyanate group, a mercapto group, and a silanol group (“diallyl phthalate monomer” in Examples 2-4; see also paragraph 0026);
(3 & 8) wherein the compound having a reactive functional group is a compound having a boiling point of 100°C or higher at normal pressure (“diallyl phthalate monomer” in Examples 2-4; see also paragraph 0026);
(4, 9 & 10) wherein the nanosubstance is at least one nanofiller selected from the group consisting of carbon-based nanofillers, organic nanofillers, and inorganic nanofillers (“graphene” in Examples 2-4; see also paragraph 0027);
(5 & 11-13) wherein the thermosetting resin is an allyl resin (“DAP resin” in Examples 2-4; see also paragraphs 0004-0007);
(6 & 14-17) a cured product of the nanosubstance-containing composition (Examples 2-4); and 
(7 & 18-20) a molded article produced from the nanosubstance-containing composition (Examples 2-4).
Liu et al. fail to explicitly refer to their graphene as a “nanosubstance”.  However, Applicant identifies graphene as a “nanosubstance” (see paragraph 0084 of the specification; see also paragraph 0102 of the pre-publication).  Furthermore, Al-Harthi et al. demonstrate that graphene is recognized in the art as a “nanosubstance” (see Abstract; paragraphs 0018-0019, 0056-0058 & 0101-0115).

Claims 1, 2, 4, 6, 7, 9, 14, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al. (US 2007/0167556 A1).
Claims 1, 2, 4, 6, 7, 9, 14, 16, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noguchi et al. (US 2007/0167556 A1).
Regarding claims 1, 2, 4, 6, 7, 9, 14, 16, 18, and 20, Noguchi et al. disclose: (1) a nanosubstance-containing composition (Abstract; paragraphs 0006-0015; Examples 1-7 in Table 1) comprising:
(a) at least one component selected from the group consisting of a thermoplastic resin, a thermosetting resin, and a rubber (“epoxy resin” in Examples 1-7; see also paragraphs 0118 & 0051-0054);
(b) a compound having a reactive functional group (“epoxidized elastomer” or “curing agent” in Examples 1-7; see also paragraphs 0118 & 0055-0064); and
(c) a nanosubstance (“CNT” in Examples 1-7; see also paragraphs 0118 & 0065-0073);
(2) wherein the compound having a reactive functional group is a compound having at least one or more reactive functional groups selected from the group consisting of a vinyl group, an allyl group, an epoxy group, a hydroxyl group, a carboxyl group, a (meth)acryloyl group, an isocyanate group, a mercapto group, and a silanol group (“epoxidized elastomer” in Examples 1-7; see also paragraphs 0118 & 0055-0064);
(4 & 9) wherein the nanosubstance is at least one nanofiller selected from the group consisting of carbon-based nanofillers, organic nanofillers, and inorganic nanofillers (“CNT” in Examples 1-7; see also paragraphs 0118 & 0065-0073);
(6, 14 & 16) a cured product of the nanosubstance-containing composition (paragraphs 0105 & 0117); and 
(7, 18 & 20) a molded article produced from the nanosubstance-containing composition (paragraphs 0105 & 0117).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 8, 10, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Noguchi et al. (US 2007/0167556 A1).
Claims 3, 8, 10, 15, and 19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Noguchi et al. (US 2007/0167556 A1).
Regarding claims 3, 8, 10, 15, and 19, the teachings of Noguchi et al. are as set forth above and incorporated herein to satisfy the limitations of dependent claims (10, 15 & 19).  The exemplary embodiments of Noguchi et al. fail to explicitly disclose: (3 & 8) wherein the compound having a reactive functional group is a compound having a boiling point of 100°C or higher at normal pressure.  However, the skilled artisan would have expected at least one the “curing agent” and the “epoxidized elastomer” to satisfy this property because the composition of Noguchi et al. is processed at temperatures as high as 150oC (see paragraph 0081).  At the very least, the skilled artisan would have expected at least one of the “curing agent” and the “epoxidized elastomer” of Noguchi et al. to obviously embrace materials satisfying this property because the composition of Noguchi et al. is processed at temperatures as high as 150oC.
Therefore if not anticipated by Noguchi et al., the skilled artisan would have expected at least one of the “curing agent” and the “epoxidized elastomer” of Noguchi et al. to obviously embrace materials satisfying the instantly claimed boiling point range because the composition of Noguchi et al. is processed at temperatures as high as 150oC.

Claim Rejections - 35 USC § 103
Claims 5, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (US 2007/0167556 A1).
Regarding claims 5, 11-13, and 17, the teachings of Noguchi et al. are as set forth above and incorporated herein to satisfy the limitations of dependent claim (17).  The exemplary embodiments of Noguchi et al. are formulated with an epoxy resin.  Accordingly, they fail to (5 & 11-13) wherein the thermosetting resin is an allyl resin.  However, the general teachings of Noguchi et al. disclose that their thermosetting resin can alternatively be selected from a list of materials including diallyl phthalate resins (see paragraph 0051).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the exemplary embodiments of Noguchi et al. with an allyl resin because: (a) the exemplary embodiments of Noguchi et al. are formulated with an epoxy resin; and (b) the general teachings of Noguchi et al. disclose that their thermosetting resin can alternatively be selected from a list of materials including diallyl phthalate resins.

International Search Report
The international search report cited six X-references.  All six references have been considered.  The applied prior art is considered more comprehensive than these X-references.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 13, 2021